DETAILED ACTION
Reissue
The present reissue application is directed to US 10,473,927 B2 (“927 Patent”). 927 Patent issued on November 12, 2019 with claims 1-9 from application 15/083,731 filed on March 29, 2016, which is a continuation of PCT/JP2014/006363 filed on December 22, 2014, and claims priority to JP-2013-271279 filed on December 27, 2013.
This application was filed on September 14, 2021. Since this date is after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Furthermore, the present application is being examined under the first inventor to file provisions of the AIA .
This application presents broadened claims, which are permitted because Applicant filed these claims and demonstrated an intent to broaden within two years of the issue date of 927 Patent.
The most recent amendment was filed on September 14, 2021. The status of the claims is:
Claims 1-9: Original
Claims 10-20: New
This is a first, non-final Office action.
References and Documents Cited in this Action
927 Patent (US 10,473,927 B2)
Hamada (JP 2010134058 A; see English-language machine translation mailed with this Office action)
Nakamura (US 6,542,305 B2)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 does not appear to be supported by 927 Patent. Claim 19 recites “a distance between an upper edge of the second reflecting member and the first rim is smaller than a distance between the second rim and the first rim in the direction orthogonal to the vertical direction.” Figure 2 of 927 Patent (which Applicant cited as providing support for the claim in remarks filed on September 14, 2021) shows that first rim 11B is farther away from the upper edge of second mirror 14 than second rim 11C. Figure 11 of 927 Patent also shows a similar relationship between these elements in another embodiment. In other words, the distance between the upper edge of second mirror 14 and first rim 11B is greater than the distance between second rim 11C and first rim 11B, which is the opposite of the limitation recited in claim 19.


    PNG
    media_image1.png
    357
    446
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    335
    447
    media_image2.png
    Greyscale



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, line 5 recites “the display accommodates….” This limitation is indefinite because the claim previously recites “a display apparatus,” “a display unit,” and a light transmissive “display member” but not “a display” alone, and it is unclear to what element “the display” refers. Based on similar language in claim 1, Examiner suggests that Applicant amend the limitation to “the display unit.”
Claims 11-20 depend directly or indirectly on claim 10 and are also indefinite at least for the same reason.
Additionally, claims 13 and 14 each recite “the convex shape surface of the reflection surface of the first reflecting member.” There is insufficient antecedent basis for this limitation in the claims because parent claim 10 does not recite a convex shape surface. Examiner suggests that claims 13 and 14 may depend on claim 11 instead; however, claims 13 and 14 may be then subject to an objection under 37 CFR 1.75 as discussed below.
Additionally, claims 16, 19, and 20 each recite “the first rim” and claims 16 and 19 each recite “the second rim.” There is insufficient antecedent basis for these limitations in the claims because parent claims 10 and 15 do not specifically recite a first or second rim. Instead, parent claim 10 recites “a first end formed at a rim on a first reflecting member side of the opening and a second end formed at a rim on a second reflecting member side of the opening.”
Claim Objections
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 11, which includes all of the limitations of parent claim 10, essentially recites the same limitations as claim 1. Examiner notes that if Applicant amends claims 13 and 14 to depend on claim 11 in order to overcome the 35 U.S.C. 112(b) rejection in this action, those claims would likewise essentially recite the same limitations as claims 3 and 4 respectively.
Claim Rejections - 35 USC § 251
Claim 19 is rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows:
a distance between an upper edge of the second reflecting member and the first rim being smaller than a distance between the second rim and the first rim in the direction orthogonal to the vertical direction.
There is no disclosure in 927 Patent that supports the limitation recited in claim 19; Figures 2 and 11 of 927 Patent appear to show the opposite of the limitation. See also the related discussion of the claim under 35 U.S.C. 112(a) above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada.
Since Hamada is in Japanese, all references to its text are to the machine translation mailed with this Office action.
Regarding claim 10, as well as the claim may be understood with respect to 35 U.S.C. 112(b) as discussed above, Hamada discloses a display apparatus (i.e., vehicle head-up display device 10 shown in Figure 1) comprising a display unit 11 that projects an image to a light transmissive display member (i.e., vehicle windshield W shown in Figure 3), the display apparatus forming a virtual image V of the image projected by the display unit on an opposite side to a user side with respect to the display member (paragraph [0003]), wherein
the display unit 11 accommodates a display device (i.e., liquid crystal display panel 15) that displays the image and a projection optical system that projects the image displayed on the display device 15 to the display member W in a housing 14 including an opening through which projected light is output,
the projection optical system includes a first reflecting member disposed on a display device side (i.e., plane mirror 35) and a second reflecting member (i.e., concave mirror 37) disposed on an opening side in an optical path extending from the display device to the opening (paragraphs [0011]-[0012]),
the opening of the housing includes a first end formed at a rim on a first reflecting member side of the opening (i.e., the lower end of light shielding wall 14a) and a second end formed at a rim on a second reflecting member side of the opening (i.e., the end of the upper left section of housing 14 in Figure 1), and
a display surface of the display device 15, where the image is displayed on the display device, is disposed so as to be located on the first reflecting member side with respect to a straight line connecting the first end and the second end.
	Examiner has annotated Hamada, Figure 1 below to highlight the claimed first end and second end and a straight line connecting them. The display surface of display device 15 is on a straight line connecting the first end and the second end and located “on the first reflecting member side” as recited in claim 1 (i.e., display device 15 is on the same side as first reflecting member 35). 

    PNG
    media_image3.png
    462
    850
    media_image3.png
    Greyscale

Further regarding claim 10, Hamada does not explicitly disclose that an interval D12 between the first reflecting member 35 and the second reflecting member 37 and an interval DL1 between the first reflecting member 35 and the image of the display device 15 satisfy a relation of 3.0<D12/DL1<10.0 in the display unit. However, as shown below in another Examiner-annotated version of Figure 1, Hamada discloses that the distance D12 between first reflecting member 35 and the second reflecting member 37 is greater than DL1 between first reflecting member 35 and the image of the display device 15, but D12 is less than ten times DL1 (i.e., Hamada at least discloses 1.0<D12/DL1<10.0).


    PNG
    media_image4.png
    451
    567
    media_image4.png
    Greyscale

Regarding claim 10, it would have been obvious to a person of ordinary skill in the art to specifically have 3.0<D12/DL1<10.0 in the display apparatus disclosed by Hamada because the value D12/DL1 disclosed by Hamada is close enough to the claimed range that one skilled in the art would expect the display apparatus disclosed by Hamada to essentially have the same properties as the claimed display apparatus. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close. See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) and Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41USPQ2d 1865 (1997). See also MPEP 2144.05(I).
Alternatively, it would have been a matter of routine optimization for one of ordinary skill in the art to provide 3.0<D12/DL1<10.0 in the display apparatus disclosed by Hamada with a reasonable expectation of success. One in the art would have been motivated to try because it is well understood in the art that adjustments of the distances between elements in an optical system would affect the size and position of the resulting virtual image, and one in the art would optimize the user’s view of the virtual image versus the overall size of the apparatus as desired. Furthermore, 927 Patent discloses that 3.0<D12/DL1<10.0 is exemplary, not critical (927 Patent, column 5, lines 44-48).
Regarding claim 15, Hamada discloses that the second reflecting member 37 is located below the opening of the housing in a vertical direction (Figure 1).
Regarding claim 16, which depends on claim 15 (and as well as the claim may be understood with respect to 35 U.S.C. 112(b) as discussed above), Hamada discloses that the first rim is located lower than the second rim in the vertical direction (i.e., Figure 1 shows that the first rim on the first reflecting member side in Hamada is lower than the second rim on the second reflecting member side; see also the first Examiner-annotated Figure 1 above).
Regarding claim 17, which depends on claim 15, Hamada discloses that the display device 15 is arranged between a lower edge of the first reflective member 35 and a lower edge of the second reflecting member 37 in the direction orthogonal to the vertical direction (Figure 1).
Regarding claim 18, which depends on claim 10, Hamada discloses that a reflecting surface of the first reflecting member 35 is not parallel to a reflecting surface of the second reflecting member 37 at least because first reflecting member 35 has a plane surface and second reflecting member 37 has a concave surface (paragraphs [0011]-[0012]; see also Figure 1). Hamada further discloses that the angle of second reflecting member 37 can be tilted such that an axis of second reflecting member 37 would not be parallel with an axis of first reflecting member 35 (paragraph [0013]).
Regarding claim 19, which depends on claim 15 (and as well as the claim may be understood with respect to 35 U.S.C. 112(a) and 112(b) as discussed above), Hamada discloses that a distance between an upper edge of the second reflecting member and the first rim is smaller than a distance between the second rim and the first rim in the direction orthogonal to the vertical direction at least because Hamada discloses that the angle of second reflecting member 37 can be tilted such that the upper edge of second reflecting member 37 would move closer to first rim (i.e., the lower end of light shielding wall 14a; see Figure 1 and paragraph [0013]). In other words, if second reflecting member 37 were rotated slightly “clockwise” in the cross-section shown in Figure 1, the distance between the upper edge of second reflecting member 37 and the first rim would be smaller than a distance between the second rim and the first rim.
Regarding claim 20, which depends on claim 15 (and as well as the claim may be understood with respect to 35 U.S.C. 112(b) as discussed above), Hamada discloses that a distance between the first rim and the first reflective member is smaller than a distance between the first rim and the display device in the direction orthogonal to the vertical direction, at least in the sense that Hamada discloses that the first rim (i.e., the lower end of light shielding wall 14a) is closer to at least some part of the first reflective member 35 than at least some part of the display device 16 (Figure 1). The claim does not recite further details defining “a distance between the first rim and the first reflective member” and “a distance between the first rim and the display device”
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada as applied to claim 10 above, and further in view of Nakamura.
Regarding claim 12, Hamada teaches a display apparatus as discussed above with regard to claim 10. Hamada further discloses that the opening of the housing further includes:
a first light shielding section provided at the rim on the first reflecting member side of the opening (i.e., light shielding wall 14a); and
a second light shielding section provided at the rim on the second reflecting member side of the opening (i.e., the upper left section of housing 14 in Figure 1)  
the first light shielding section includes the first end, the second light shielding section includes the second end (i.e., the light shield wall 14a and the upper left section of housing 14 have ends as shown in Figure 1).
Regarding claim 12, Hamada does not specifically disclose that the second light shielding section (i.e., the upper left section of housing 14 in Figure 1) has a shape raised from the housing. However, Nakamura teaches a display apparatus that is related to the one taught by Hamada, including a display device 51 that displays the image and a projection optical system (including reflector 53) that projects the image displayed on the display device to the display member (i.e., windshield 3) in a housing including an opening through which projected light is output (i.e., the opening provided by transparent cover 55; Figures 1, 6, and 7). Nakamura further teaches a light shielding section having a shape raised from the housing (i.e., cover plate 57g; Figure 6 and 7; column 8, lines 3-23). Regarding claim 12, it would have been obvious to a person ordinary skill in the art to provide a shape raised from the housing as taught by Nakamura in the display apparatus taught by Hamada in order to advantageously prevent stray light beams from affecting the desired projected image and/or getting into the viewer’s eyes.
Allowable Subject Matter
Claims 1-9 are allowed. Claims 11, 13, and 14 may contain allowable subject matter if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, claim 11 is also objected to as being a substantial duplicate of claim 1 (and claims 13 and 14 may be similarly objected to as being substantial duplicates of claims 3 and 4 as discussed above).
The following is a statement of reasons for the indication of allowable subject matter:
The prior art, including Hamada and Nakamura, does not specifically disclose or fairly teach a display apparatus including all of the elements and limitations recited in claims 1-9 (including all of the limitations of any respective parent claims), particularly including a reflection surface of the first reflecting member that reflects the image displayed on the display device having a convex shape surface, and a reflection surface of the second reflecting member that projects the image to the display member having a concave shape of a free-form surface, in combination with all of the other recited limitations.
Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this reissue application is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991